Citation Nr: 0902045	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  01-00 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUES

1.  Entitlement to service connection for 
dizziness/blackouts/exhaustion, including under the 
provisions of 38 C.F.R. § 3.317.

2.  Entitlement to service connection for a left heel 
condition, including under the provisions of 38 C.F.R. § 
3.317.

3.  Entitlement to service connection for heart/chest pain, 
including under the provisions of 38 C.F.R. § 3.317.

4.  Entitlement to service connection for muscle/joint pain, 
including under the provisions of 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1979 to 
July 1980.  He was also recalled to active duty from November 
1990 to April 1991, and from August 1991 to February 1992, in 
support of Operation Desert Shield/Desert Storm.  Actual 
service in the Southwest Asia Theater of Operations was from 
September 25, 1991, to November 13, 1991.  Commendations and 
awards include a Southwest Asia Service Medal with Bronze 
Service Star.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for 
post-traumatic stress disorder (PTSD), heart problems, 
muscle/joint pain, and degenerative joint disease of the 
knees; and which found that new and material evidence had not 
been presented to reopen a claim for service connection for a 
bilateral foot condition, left heel bone spurs, a crushed 
left big toe, and dizziness/blackout spells/exhaustion.

In a rating decision dated in November 2002 the RO granted 
service connection for PTSD, residuals of a fractured left 
great toe and service connection for bilateral plantar 
fasciitis.  Service connection having been granted, these 
issues are no longer on appeal.

When this matter was before the Board in October 2003, the 
Board reopened his claims of service connection for a 
bilateral knee and left heel conditions, and 
dizziness/blackout spells/exhaustion, and remanded them, 
along with his claims for muscle/joint pain and a 
cardiovascular disorder for additional development.

In January 2006 the Board again remanded this case for 
further development.

In January 2003 the veteran submitted a claim for total 
disability based on individual unemployability (TDIU).  In 
September 2002 he submitted a new claim for service 
connection for headaches, which was first denied in November 
1997.  These claims, which have not been adjudicated, are 
referred back to the RO for appropriate action.

The issues of entitlement to service connection for 
muscle/joint pain and entitlement to service connection for 
heart/chest pain are addressed in the REMAND portion of the 
decision below.


FINDINGS OF FACT

1.  The veteran did not complain of blackouts, dizziness, or 
exhaustion (collectively referred to as syncope) prior to his 
service in the Persian Gulf, and a syncope disorder was not 
noted prior to his service in the Persian Gulf.

2.  The veteran's syncope disorder is manifested to a degree 
of at least 10 percent, and cannot by history, physical 
examination, or laboratory tests be attributed to a known 
clinical diagnosis.

3.  The veteran's current left heel pain is linked by 
competent medical evidence to a left retrocalcaneal bursitis 
disorder that was first noted and diagnosed during a period 
of active military service.


CONCLUSIONS OF LAW

1.  A chronic undiagnosed illness manifested by blackouts, 
dizziness, and exhaustion is presumed to have been incurred 
during active military service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002); 38 C.F.R. § 3.317 (2008).

2.  A left heel disability was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for a 
syncope disability and a left heel disability, which 
represents a complete grant of the benefits sought on appeal.  
Thus no discussion of VA's duty to notify and assist is 
necessary.

I.  Service connection, dizziness/blackouts/exhaustion

The veteran seeks service connection for syncopal episodes 
consisting of dizziness, blackouts, and exhaustion.  He 
reports that he has fallen several times due to these 
episodes.  He describes these episodes as "a weird feeling 
and then everything will turn dark."  He adds that these 
episodes, which he says occur about four times per week and 
last anywhere from a few seconds to a few hours, began after 
his service in Kuwait in 1991.   

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish "direct" service connection, there 
must be (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Because the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  See 38 C.F.R. § 3.317(a)(1)).  

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay 
persons are competent to report objective signs of illness.  
Id.  To determine whether the undiagnosed illness is 
manifested to a degree of 10 percent or more the condition 
must be rated by analogy to a disease or injury in which the 
functions affected, anatomical location or symptomatology are 
similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. 
Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; 
(5) joint pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

DD-214 confirms service in the Persian Gulf from September to 
November 1991 in support of Operation Desert Shield/Desert 
Storm, and there is no record of any complaints of dizziness, 
blackouts, or exhaustion prior to the veteran's service in 
the Persian Gulf.  Treatment providers theorized that these 
symptoms were possibly due to the veteran's psychiatric 
condition or a questionable seizure disorder, but a 
definitive diagnosis was never made.  Medical records 
document the administration of various tests (including 
computed tomography imaging scanning of the brain in 1995, 
electroencephalogram testing in 1998 and 2001, and magnetic 
resonance imaging , of the brain in August 2006) to determine 
the etiology of the veteran's blackouts, dizziness and 
exhaustion.  

In March 2008 the veteran was accorded a compensation and 
pension (C&P) examination.  According to the examiner, the 
August 2006 magnetic resonance imaging test showed the 
following:

1.  Advanced brain atrophy of 
predominantly involving the frontal and 
pariental lobes.
2.  Small T2 hyperintensities in the deep 
gray matter are nonspecific, but likely a 
little clinical significance. 
3.  No other significant abnormality; 
specifically, no focal abnormality within 
the medial temporal cortex.

Diagnosis was Syncope.  The examiner added as follow:  

He has had an extensive evaluation by 
cardiology and neurology without evidence 
of a definitive diagnosis that is causing 
his syncope.

The record contains no competent medical evidence to the 
contrary.

As avowed by the veteran, medical evidence confirms objective 
signs of syncope (blackouts, dizziness, exhaustion) since, 
but not before, his service in the Persian Gulf.  Moreover, 
this condition, which is manifested to a degree of at least 
10 percent under the analogous provisions of 38 C.F.R. 
§4.124a, Diagnostic Code 8911, cannot by history, physical 
examination, or laboratory tests be attributed to a known 
clinical diagnosis.  See 38 C.F.R. §§ 3.317(a)(5); see also 
Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  
Accordingly, the Board finds that service connection for a 
chronic undiagnosed syncope illness is warranted.  

II.  Service connection, left heel condition

The veteran also seeks service connection for a left heel 
condition, which he avers began in 1990.  STRs dated in 
February 1991 show treatment for left heel pain diagnosed as 
"retrocalcaneal bursitis."  The record contains no prior 
documented evidence of heel pain.

In November 2006 the veteran was accorded a C&P examination.  
During the examination he relayed a history of "intermittent 
sticking type pain" of a few minutes duration, which he said 
occurred about once a month.  According to the examiner, 
"his left heel condition is related to his left 
retrocalcaneal bursitis as noted."  

In March 2008 the veteran was accorded another C&P 
examination.  The examiner noted the veteran's complaints of 
recurrent "intermittent sticking type pain" of a few 
minutes duration, which he said occurred about once a month.  
The examiner then reaffirmed the prior opinion that the 
veteran's "left heel condition is related to his left 
retrocalcaneal bursitis as noted."  

STRs confirm that the veteran was treated for heel pain, 
eventually diagnosed as retrocalcaneal bursitis, during 
active military service.  Moreover, competent medical 
evidence instructs that a current left heel condition is 
related to the left retrocalcaneal bursitis first diagnosed 
in-service.  In light of the foregoing, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
service connection for a left heel condition is warranted.  
38 C.F.R. §§ 3.102, 3.303.  As service connection is being 
granted on a direct basis, an analysis of whether the 
provisions of 38 C.F.R. § 3.317 provide a basis for a grant 
of service connection is unnecessary.  



ORDER

Service connection for a chronic undiagnosed illness 
manifested by dizziness, blackouts, and exhaustion is 
granted.

Service connection for left retrocalcaneal bursitis is 
granted.

REMAND

The veteran also seeks service connection for diffuse muscle 
and joint pain in his hands, wrist, ankles, and hips.  He 
maintains that his diffuse muscle/joint pain began in 1992 
after his return from the Persian Gulf.  VA treatment records 
document complaints of and treatment for muscle and joint 
pain since 1997.

In January 2006 the Board remanded the matter for a C&P 
examination with opinion.  The Board specifically requested 
that the examiner "list all diagnosed conditions of the 
veteran's muscles and joints," and then state whether any 
diagnosed musculoskeletal condition was "the result of an 
injury in-service."

In November 2006 the veteran was accorded a Gulf War C&P 
examination.  Physical findings were of painful movement in 
the bilateral hips and ankles.  The examiner added that there 
were no constitutional symptoms of arthritis; no deformity, 
giving way, or instability; and gait was normal.  No 
diagnosis was rendered and no opinion proffered.

In March 2008 the veteran was accorded another Gulf War C&P 
examination.  During the examination he complained of 
weakness and fatigue in all muscle groups, and of joint pain 
in his ankles, knees, hips, wrists, and pain.  He also 
complained of swelling and stiffness in his hands, and said 
that there was an overall decrease in strength and dexterity.  
Although he presented for the examination without the aid an 
assistive device, he reported that he occasionally used a 
cane, and was observed as walking with an antalgic gait.  
Physical examination found "normal muscle strength 
throughout," but the examiner did note that there was 
stiffness, weakness, redness, swelling, and tenderness in the 
ankles, hips, wrists, and hands.  The examiner also advised 
of tender painful movement in the wrists, and painful 
movement in the hips; however, x-rays of the hands, wrists, 
hips, and ankles were normal.  Diagnoses were as follows:

Problem:  bilateral wrist pain
Diagnosis or etiology of the problem: 
bilateral wrist tendonitis
. . .
Diagnosis or etiology of problem: 
bilateral ankle strain, resolved with 
intermittent residual pain
Problem associated with the diagnosis: 
degenerative joint disease of . . . hips, 
ankles
. . .
Diagnosis or etiology of problem: 
bilateral hip strain with residual pain
Problem associated with the diagnosis: 
degenerative joint disease of . . . hips, 
ankles

Unfortunately, the examiner did not opine as to whether these 
diagnosed disorders of the hips, ankles, and wrists are 
related to some incident of active military service.  He also 
failed to advise with regard to examination findings of 
stiffness, weakness, redness, swelling, and tenderness in the 
hands.  Remand in accordance with Stegall is thus warranted.  
Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (Remand by 
the Board confers upon the veteran, as a matter of law, the 
right to compliance with the Board's remand order).  

In addition to the foregoing the veteran seeks service 
connection for heart condition/chest pain.  During his March 
2008 Gulf War C&P examination he reported that these symptoms 
began when he was in the "Mohabi" Desert in 1985.  

Military treatment records show that the veteran was admitted 
for inpatient care July 9-10, 1988 secondary to chest pain.  
Diagnosis was "chest pain r/o angina."  Condition at 
discharge was "satisfactory."  Other STRs dated in July 
1988 reflects that the veteran was placed on light duty for 
two weeks due to "angina."  The record contains no earlier 
evidence of chest pain.  Military medical record dated in 
July 1990 reflects a provisional diagnosis of "chest pain ? 
angina."  STR dated in February 1991 notes the veteran's 
"history of chest pain and use of [illegible] in past" and 
contains a provisional diagnosis of "ASHD [arteriosclerotic 
heart disease].  VA medical records confirm post-service 
treatment, including nitroglycerin, for atypical chest pain.

Echocardiogram in 2001 found normal left and right ventricle 
size and function.  C&P examination in 2006 (including stress 
testing and echocardiogram) found no cardiac abnormalities.  
Specific findings in 2006 were as follows:

JVD:  absent
Heart Sounds Present:  S1 S2
Rhythm:  Regular
Murmur:  Absent
Click:  Absent
Pericardial Rub:  Absent

The examiner further remarked that there was "normal 
perfusion, unchanged since prior study dated 05/02/01."  He 
also informed that rest ejection fraction was 54 percent and 
wall motion was normal.

C&P examination in 2008 (which included laboratory work and 
x-rays) found no cardiac disease.  The examiner concluded 
that the veteran's chest pain was non cardiac in nature 
because there is no evidence of coronary artery disease 
"other than it being listed in his medical history."  He 
pointed out that cardiac stress tests in 1991 and 2006 were 
normal.  He also noted that a 1998 cardiac catheterization 
was unremarkable.  He then averred that it "is less likely 
as not (less than 50/50 probability) caused by or a result of 
. . . coronary artery disease."  Even so, he did note that 
the veteran had had "atypical chest pains (non-cardiac) 
during his military service," and averred that "current 
symptoms were similar and have continued to be recurrent."  
He then opined that "it is at least as likely as not that 
his current atypical chest pains are related to his atypical 
chest pains during his military service."  

Although the examiner reports that that there is a link 
between the veteran's current non cardiac chest pain and the 
chest pain documented in STRs, the Board notes that the 
veteran was not on active duty service in 1985; the year in 
which he avers that his chest pain began.  The report of an 
April 1985 periodic National Guard examination does, however, 
indicate that the veteran may have served for a period of 
active duty for training or inactive duty for training in 
1985.  Even so, it is unclear whether the veteran's avowed 
presence in the Mohave Desert was pursuant to a period of 
active duty for training or inactive duty for training.  The 
matter must therefore be remanded for a breakdown of all 
periods of active duty for training and inactive duty for 
training, and for any respective health treatment records 
compiled during said events.  Since the file is being 
returned it should be updated to include any recent treatment 
records.  38 CFR § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder any VA 
medical treatment records pertaining to the 
veteran dating from April 4, 2008.  If no 
such records exist, that fact should be 
noted in the claims file.  Also attempt to 
obtain any other evidence identified as 
relevant by the veteran during the course of 
this remand provided that any necessary 
authorization forms are completed.  
 
2.  Contact the appropriate service 
department/agency and request a report that 
lists the dates of each period of active 
duty for training and inactive duty for 
training from January 1981 to the 
termination of the veteran's Army Reserve 
commitment.  

3.  Contact the appropriate service 
department/agency and request a copy of all 
STRs compiled during each period of active 
duty for training and inactive duty for 
training, particularly the veteran's 1985 
service, if any, in the Mohave Desert.  If 
no additional records are available, the 
claims file should be documented 
accordingly.

4.  Return the claims file to the March 2008 
C&P Gulf War examiner for an opinion as to 
whether the veteran's current joint and 
muscle pain disorders, which have been 
diagnosed by the examiner as stemming from 
medically known etiology, are related to 
some incident of active military service.  A 
complete rationale for all opinions 
proffered must be included in an addendum 
report.

If the March 2008 examiner is no longer 
available, schedule the veteran for a new 
examination with regard to the issues of 
service connection on a direct basis for a 
current disorder of the wrists; a current 
disorder of the ankles; and a current 
disorder of the hips.  The claims file must 
be made available and reviewed by the 
examiner.  The examiner must opine as to 
whether it is at least as likely as not that 
a currently diagnosed muscle and/or joint 
disorder of medically known etiology was 
incurred during a period of active duty, 
active duty for training, or inactive duty 
for training.  A complete rationale for all 
opinions proffered should be set forth in 
the report provided.

In addition to the foregoing the examiner 
must state whether any current hand 
symptomatology, such as that described in 
the March 2008 C&P examination, is 
attributable to a known clinical diagnosis.  
If so, the examiner must opine as to 
whether it is at least as likely as not 
that said clinically diagnosed hand 
disorder was incurred during a period of 
active duty; active duty for training; or 
inactive duty for training.  A rationale 
for all opinions must be set forth in the 
report provided.  

5.  Schedule the veteran for an appropriate 
examination with regard to his claim for 
service connection for chest pain.  The 
claims file must be made available to and 
reviewed by the examiner.  A complete 
rationale for all conclusions and opinions 
must be provided.  The examiner must state 
whether the symptoms reported by the veteran 
cannot be attributed to a known clinical 
diagnosis.  If a current hand disorder is 
determined to be attributable to a known 
clinical diagnosis, the examiner must state 
whether it is at least as likely as not that 
the condition was incurred during active 
military service; during a period of active 
duty for training; or during a period of 
inactive duty for training.  

6.  Readjudicate the claims on appeal.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 C.F.R. § 
19.31(b)(1) and be given an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


